     6:20-cv-00284-RAW-SPS Document 13 Filed in ED/OK on 10/06/20 Page 1 of 5



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA
MARK PIERCE,                                   )
                                               )
                              Plaintiff,       )
                                               )
v.                                             )          No. CIV 20-284-RAW-SPS
                                               )
SGT. WILLIAMS, et al.,                         )
                                               )
                              Defendants.      )


                                  OPINION AND ORDER
         Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of
Corrections who is incarcerated at Dick Conner Correctional Center in Hominy, Oklahoma.

He filed this civil rights complaint pursuant to 42 U.S.C. § 1983 in the United States District
Court for the Western District of Oklahoma, while housed at John H. Lilley Correctional

Center in Boley, Oklahoma (Dkt. 1). The Western District then transferred the case to this
Court for proper venue (Dkt. 7).

         Plaintiff alleges that mentally ill prisoners in John Lilley Correctional Center are

taunted and mistreated by prison officials, and these actions create dangerous situations in

the prisoner cells (Dkt. 1 at 5-6). The defendants are Sgt. Williams, Sgt. Shields, Sgt.
Anderson, and John Lilley Correctional Center. After review of the complaint, the Court

finds Plaintiff must file an amended civil rights complaint on the Court’s form, as set forth
below.

Screening/Dismissal Standards
         Federal courts must engage in a preliminary screening of cases in which prisoners
seek redress from a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims

that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
  6:20-cv-00284-RAW-SPS Document 13 Filed in ED/OK on 10/06/20 Page 2 of 5



monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);
28 U.S.C. § 1915(e)(2)(B).

       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present
factual allegations, assumed to be true, that “raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. The complaint also must contain “enough facts to state
a claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-

pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the
allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558. The Court applies the same standard of
review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.

P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).
       A pro se plaintiff’s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The
generous construction given to the pro se litigant’s allegations, however, “does not relieve
the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim could

be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro
se plaintiff’s various mistakes or misunderstandings of legal doctrines or procedural
requirements, “if a court can reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need not accept
“mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905 F.2d 1386,

                                               2
  6:20-cv-00284-RAW-SPS Document 13 Filed in ED/OK on 10/06/20 Page 3 of 5



1390 (10th Cir. 1990). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss
does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of

his entitlement to relief requires more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (quotations and

citations omitted). The Court “will not supply additional factual allegations to round out a
plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New
Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Amended Complaint
       Within twenty-one (21) days of the entry of this Order, Plaintiff must file an amended
complaint on this Court’s form. The amended complaint must set forth the full name of each

person he is suing under 42 U.S.C. § 1983, with each defendant listed in both the caption and

the body of the document. Further, the names in the caption of the amended complaint must
be identical to those contained in the body of the amended complaint, pursuant to Fed. R.

Civ. P. 10(a). Plaintiff is responsible for providing sufficient information for service of

process. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (plaintiff proceeding in
forma pauperis and pro se had responsibility to provide correct names and proper addresses

for service of process).
       Plaintiff has named the John Lilley Correctional Center as a defendant in this case
(Dkt. 2 at 1). A prison facility, however, is not a suable entity under § 1983. See, e.g., Krebs

v. El Dorado Corr. Facility, 673 F. App’x 891, 893-94 (10th Cir. 2016) (“[Plaintiff] asserts
claims against fifteen State correctional facilities. But States and their agencies are not
persons subject to suit under section 1983.”) (citing Will v. Michigan Dep’t of State Police,

491 U.S. 58, 64 (1989)). Therefore, John Lilley Correctional Center is DISMISSED from
this action. See 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2)(B).

                                               3
  6:20-cv-00284-RAW-SPS Document 13 Filed in ED/OK on 10/06/20 Page 4 of 5



       The amended complaint must include a short and plain statement of when and how
each named defendant violated Plaintiff’s constitutional rights and showing Plaintiff is

entitled to relief from each named defendant. See Fed. R. Civ. P. 8(a). Plaintiff also shall
identify a specific constitutional basis for each claim. See id. He is admonished that simply

alleging that a defendant is an employee or supervisor of a state agency is inadequate to state
a claim. Plaintiff must go further and state how the named defendant’s personal participation
violated his constitutional rights. The “denial of a grievance, by itself without any
connection to the violation of constitutional rights alleged by the plaintiff, does not establish

personal participation under § 1983.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir.
2009) (citations omitted). The Court only will consider claims “based upon the violation of

a plaintiff’s personal rights, and not the rights of someone else.” Archuleta v. McShan, 897

F.2d 495, 497 (10th Cir. 1990).
       The Tenth Circuit has explained that when a § 1983 plaintiff includes a “government

agency and a number of government actors sued in their individual capacities,” then “it is

particularly important . . . that the complaint make clear exactly who is alleged to have done
what to whom, to provide each individual with fair notice as to the basis of the claims against

him or her, as distinguished from collective allegations against the state.” Robbins v.
Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in original). When a plaintiff
instead uses “either the collective term ‘Defendants’ or a list of defendants named

individually but with no distinction as to what acts are attributable to whom, it is impossible
for any of these individuals to ascertain what particular unconstitutional acts they are alleged
to have committed.” Id. at 1250 (citation omitted).

       The amended complaint must include all claims and supporting material to be
considered by the Court. See Local Civil Rule 9.2(c). It may not include defendants or

                                               4
  6:20-cv-00284-RAW-SPS Document 13 Filed in ED/OK on 10/06/20 Page 5 of 5



claims that have been dismissed by this Opinion and Order. It must be complete in itself,
including exhibits, and may not reference or attempt to incorporate material from the original

complaint or exhibits. Id. An amended complaint completely replaces the original complaint
and renders the original complaint of no legal effect. See Miller v. Glanz, 948 F.2d 1562,

1565 (10th Cir. 1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See
also Local Civil Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the amended complaint
must be clearly legible, and only one side of the paper may be used. In addition, the margins
on additional sheets of paper shall be a minimum of one (1) inch on the top, bottom, and

sides, and Plaintiff shall write on only one side of the page of any submitted documents. See
Local Civil Rule 5.2(a). The Court Clerk is directed to send Plaintiff a form for filing an

amended complaint. Plaintiff is granted twenty-one (21) days to file his amended complaint.

       ACCORDINGLY,
       1.     Defendant John Lilley Correctional Center is DISMISSED from this action.

       2.     Plaintiff is directed to file within twenty-one (21) days an amended complaint

              on the Court’s form as directed in this Opinion and Order.
       3.     The Court Clerk is directed to send Plaintiff a copy of the form for filing an

              amended civil rights complaint in this Court.
       4.     Failure to comply with this Opinion and Order will result in dismissal of this
              action without further notice.

       IT IS SO ORDERED this 6th day of October 2020.




                                               5
